TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00351-CV



                                 Ricky Antonio Sosa, Appellant

                                                 v.

             Texas Department of Protective and Regulatory Services, Appellee




  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
         NO. C-02-0279-J, HONORABLE RAE LEIFESTE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ricky Antonio Sosa has filed a motion for extension of time to file his notice of

appeal. See Tex. R. App. P. 26.3. Sosa’s parental rights were terminated in an order signed March

11, 2004. An appeal from a judgment terminating parental rights is an accelerated appeal. Tex.

Fam. Code Ann. §§ 109.002(a), 263.405(a) (West 2002); In re T.W., 89 S.W.3d 641, 641 (Tex.

App.—Amarillo 2002, no pet.). Accordingly, the notice of appeal was due twenty days after the

judgment was signed, or March 31, 2004. See Tex. R. App. P. 26.1(b); Hone v. Hanafin, 104
S.W.3d 884, 886 (Tex. 2003). Any motion for extension of time to file the notice of appeal was due

within fifteen days after the deadline, or April 15, 2004. See Tex. R. App. P. 26.3; In re B.G., 104
S.W.3d 565, 567 (Tex. App.—Waco 2002, order). Appellant’s notice of appeal was not filed until

June 1, 2004; his motion for extension of time was filed June 8, 2004.
                In his motion for extension of time, appellant notes that his trial counsel filed a

motion for new trial.1 However, a motion for new trial does not extend the appellate deadlines in

a case terminating parental rights. Tex. Fam. Code Ann. § 263.405(c); In re A.J.K., 116 S.W.3d 165,

167 (Tex. App.—Houston [14th Dist.] 2003, no pet.); B.G., 104 S.W.2d at 567; T.W., 89 S.W.3d at

641. A motion for extension of time to file the notice of appeal is permissible, but that motion must

be filed within fifteen days after the twenty day deadline for filing a notice of appeal in an

accelerated case. See Tex. R. App. P. 26.3; B.G., 104 S.W.3d at 567. Appellant explains that new

counsel was appointed for him on May 24, 2004, and that the failure to meet appellate deadlines was

not appellant’s fault.

                In the absence of a timely notice of appeal, a court of appeals lacks jurisdiction over

the attempted appeal. See Tex. Rubber Supply, Inc. v. Jetslide Int’l, Inc., 466 S.W.2d 279, 280 (Tex.

1971); Mevico, Inc. v. Carruth, 520 S.W.2d 801, 801 (Tex. App.—Corpus Christi 1975, no writ).

In the absence of jurisdiction, the court can take no action other than dismissal. In re A.L.B., 56
S.W.3d 651, 652 (Tex. App.—Waco 2001, no pet.); Greenspan v. Ross, 949 S.W.2d 45, 45-46 (Tex.

App.—Texarkana 1997, writ denied). The appellate court may not enlarge the time for perfecting

appeals in civil cases. Tex. R. App. P. 2; T.W., 89 S.W.2d at 642. Because appellant’s notice of

appeal was filed beyond the twenty-day deadline for an accelerated appeal and the further fifteen-day

period for seeking an extension of time, this Court lacks jurisdiction and must dismiss the appeal for

want of jurisdiction. T.W., 89 S.W.3d at 642-43; Denton County v. Huther, 43 S.W.3d 665, 667 n.2

(Tex. App.—Fort Worth 2001, no pet.); Grondona v. Sutton, 991 S.W.2d 90, 93 (Tex. App.—Austin


   1
       The clerk’s record, however, does not contain a motion for new trial.

                                                  2
1998, pet. denied). Accordingly, this Court dismisses the motion for extension of time to file the

notice of appeal and dismisses the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a)

(dismissal for want of jurisdiction).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed for Want of Jurisdiction

Filed: July 29, 2004




                                                3